Title: To George Washington from Major General Israel Putnam, 14 August 1777
From: Putnam, Israel
To: Washington, George



Dear Genl
Peeks Kill [N.Y.] august 14th 1777

I this moment received a letter from Govr Geo: Clinton at New Windsor, inclosing a Copy of intelligence from the northward which I send to you, also requesting Some Continental Troops to go northward—to Support the Militia whom he is gone to influence on—in Consequence of his request your Order before given I have ordered Col. Courtlands & Livingston’s Regts to march immediately to the northward.
Since I wrote you this day more deserters have come in, who Contradict the acct of McDonald, I sent you, that no part of the army have advanced beyond the fort, except the Picquet, this Sex weeks—that they are not more then 4 or 5000 Strong & very Sickly with the Camp distemper. dear Sir I am most affectionately your obedt humble Servt

Israel Putnam


P.S: Sir. I think if your Excellency were here we might go into N. York Since writing the above I was honourd with yours of the 11th & Shall observe the directions of it.

